Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-12 and 26-28 in the reply filed on 10/22/2021 is acknowledged.
Claims 13-25 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what relatively smooth is in claim 2. The term is necessarily relative and does not denote an actual value that can be determined and is thus undefined. 
Regarding claim 6, it is not clear what low environmental impact would encompass. For that reason the claim is indefinite. 
To the extent defined claims 2 and 6 are consider to be rendered obvious by the art of record which teaches variations in graphene conductivity. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiura (US 2010/0102292) in view of Tang (US 2015/0248972) in view of Everett (US 2012/0021224).
Hiura (US 2010/0102292) teaches forming a field effect transistor from patterned deposition of metallic graphene sections and a semiconductive channel region also formed from a doped or altered graphene (See figures and claims). 
Hiura specifically teaches the channel layer can have N and P doping forming a gradient (see Examples and claims). 
Hiura may not specifically reference reduced graphene.
Tang teaches forming capacitors from films formed from of stacks of chemically reduced or partially reduced graphene oxide or both reduced and partially reduced graphene 
It would have been obvious to one of ordinary skill at the time of filing to provide stacks or layered reduced graphene to produce graphene films having a large power density for capacitor formations with high speed charge and discharge (See [0269]).  
Everett (US 2012/0021224) teaches a method of forming a graphene conductive layer form depositing graphene oxide and reducing that graphene oxide after deposition to a substrate and transfer to a secondary substrate in some embodiments (see figures and claims).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to provide graphene layers with conductive and semi conductive or otherwise tailored electrical properties by using a reduced graphene oxide as in Everett in order to form electrical devices such as the FET of Hiura or others, such as a transistor.   
Regarding claims 4 and 5, the reduced graphene oxide of the cited art would be expected to have the same properties including disintegration in the same “triggering” environment absent a showing to the contrary and to the extent defined.
Claims 5, 7, and 28 are considered a product by process claim and is not necessarily indicative of the patentability of the product wherein the product is otherwise taught.  
Regarding claim 8, the graphene film of the secondary reference can be removed from the substrate and therefore is free standing rendering the claim obvious to provide to form removable film structures. 
Regarding claim 9, all of the references teach a film is formed (See figures and above).

Regarding claims 11 and 12, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to provide graphene layers of the art in a variety of electrical devices including those claimed that would benefit from electrical films that can have tailored electrical properties as in the graphene layers of the cited art. 
Regarding claim 26, all of the art is considered to provide a “device” as claimed. 
Regarding claim 27, Everett teaches removing the graphene and attaching to a polymer substrate (See claims) and the primary reference incorporates conductive and non-conductive graphene in one device (see above). The art is therefore considered to read on flexible circuitry or transient electrical device or otherwise render it obvious to provide. 
It is not clear what relatively smooth is in claim 2. The term is necessarily relative and does not denote an actual value that can be determined and is thus undefined. 
Regarding claim 6, it is not clear what low environmental impact would encompass. For that reason the claim is indefinite. 
To the extent defined claims 2 and 6 are consider to be rendered obvious by the art of record which teaches variations in graphene conductivity. 

 


 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783